The defendant was convicted of the crime of robbery in the first degree while armed. It was claimed that he was a participant with others in the robbery of a bank. The principal question was that of identification of him as being present at the bank at the time of the robbery. The testimony as to the identity of the defendant was sufficient, particularly in the absence of any evidence *886on the part of the defendant on the subject of his whereabouts on the night of the robbery, so that it presented a question of fact for the jury. Other questions raised on the appeal as to errors on the trial do not merit discussion. Judgment of conviction of the County Court of Orange county and order denying defendant’s motion to set aside the verdict and for a new trial unanimously affirmed. Hagarty, Davis and Adel, JJ., concur; Lazansky, P. J., and Taylor, J., concur in result.